OFFICE      OF THE ATTORNEY GENERAL                 OF TEXAS
                                AUSTIN




8Onor8ble Joe.*        8. Wlmr
oouat Attorlwf
kr dot
Juduad, Tour
mm      air:                                    OplrrLorr No. O-7305
                                                il. I aursio1e    s son OS8n
                                                      laiormat n, draua u&r
                                                    Artiole              ,   aeation 34,
                                                    V.fi          Fi
date,    vhioh rmdrr
               %rvvlth        la a o
        mclti0o rim      in   th0   0
        TaMa, upon vhioh vm
        month,
                                                        ther or not thr
                                                         rm 18 objeetioa-
                                                        ml 011 ths allege-
                                                         desetld8Qt.   Thl9re
                                                         lml~l Form to

                                               omtlon         lr ror l viola-




        and 1~ oonmo~loo vlth           the    eorglalntot J, D. Uhtte,
        henla tiled,  per&r,              in   ad  to uld oount~ sourt
                                                                             4




    fb*urn Hilton Watkins for a period bf SIX months from
    date  0f aa   00meti00,   t0 w,   em   aate 0f wp~ch
    30, 1946, agu1aet the pace nab dlpfty of the Stebe.

                                           Joe Hins
                                             Attorney   or HlUlbnd county,
                                            tabe, ’
             j.rticle   G637t, Sactiou 34, prorides:
           “Any pemon vhow operetor@s, comeralal     operator’s,
    or obbtifer ’8 llceaac or & Lvltag privilege  as a non-
    resident hbr been obneelleU,,   suepemUad,or retohsdb8)
    provided fo this Aat, md vao driver uy motor vehlole
    upon the h¶.&hvays of thin 8tate vhlle rooh lloeaee or
    privilege   la caaoelkd,   suspended, olr mvoked ir sollty
     of   a alsdemebnor,     bnd   U,QOU   OonviOtlon, rhbll   ba pW-
     lahed bp fine cf not Leo t!uanPvsnty-fire    Dollar8 t&?F),
     end not more than Five Hundred Dollars               The laforrtloa                     quoted rupra meet8 the requirement8
of (I),     (2),      lrrd    (h),     hOROe        VLOd18CU881On           Of    th88.    prt8        i8
MOO 8Ur’J.

               A8 t0         (3),     th.     O&r68    1

                “fa    OhWgif&g             the    Otf8QM     th8    8uiiiO1OlM~           Of     U
         lDfora8ttOn          i8     terted        by the l’Ub8        lQplio8bl8          to ll
         lndiotwnt.            Under         either method          of lnrtltutlag               a
         ~roncutlon                   lntith dto be itiOrmSd
                              the defetitint           I8
         of the bBtUre of th8 rCOU88tiOll l@llk8t hir. Th8
         IJOll8titUh OhHTI8RttrOf the OfiOn8I3 8ad OTWJ  fa0t
         O'F QiraU8t&MO8  lM~6888r~ t0 4 o=plIBt* dOlcl'ip-
         tloa thereof 8hould be alleged;   . . .’ 23 Tex. Jurlo.
         619, mctloa            23.
               Appl~l~              the foregolag           tort, it appear8 that the Charge
j.n the    aforementionedinformation                         meet8     those       rsquirlmeatr.              It
16, therefore,  tb opinion of thir department that                                         the       form of
the said information 1s suffioient.
               Trueting that the foregoing                          fully        answer8    your      hues-
tioas,    ve   u-e


                                                              Your8         very truly

                                                            ATTOBBEY OBRBRAL              OF     TXAB